Citation Nr: 0003122	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  97-20 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for disabilities 
resulting from exposure to Agent Orange during service.

2.  Entitlement to an earlier effective date for a grant of 
service connection for post-traumatic stress disorder.

3.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.

(The issue of whether a January 1993 Board decision denying 
service connection for post-traumatic stress disorder should 
be revised or reversed on the grounds of clear and 
unmistakable error is the subject of a separate decision.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to May 
1970.  In a January 1991 rating action the regional office 
denied entitlement to service connection for post-traumatic 
stress disorder.  The veteran appealed from that decision.  
In January 1993 the Board of Veterans' Appeals (Board) 
affirmed the denial.  In February 1996 the veteran reopened 
his claim for service connection for post-traumatic stress 
disorder.  In a November 1996 rating action service 
connection was granted for post-traumatic stress disorder and 
an evaluation of 30 percent was assigned for that condition 
effective in February 1996.  Service connection for 
disabilities resulting from exposure to Agent Orange during 
service was denied.  The veteran appealed from the denial of 
service connection for the claimed conditions and for a 
higher evaluation for the post-traumatic stress disorder.  He 
also appealed for an earlier effective date for the grant of 
service connection for post-traumatic stress disorder.  The 
case is now before the Board for appellate consideration.

The record reflects that in May 1998 an assertion was made 
that the January 1993 Board decision denying entitlement to 
service connection for post-traumatic stress disorder 
involved clear and unmistakable error.  That matter is being 
considered in a separate decision.


REMAND

In September 1996 the veteran asked that he be allowed to 
appear in person in connection with his claims.  In November 
1996 the regional office scheduled him for a hearing to be 
held later that same month at the regional office.  It was 
later determined that the veteran was confined and had been 
transferred from a state penal facility to a state 
psychiatric facility for treatment of psychiatric problems .

In a letter dated later in November 1996 he indicated that 
since he had been committed to the treatment center he was 
not able to appear in person at the regional office.  He 
asked that the hearing be rescheduled so that his 
representative could present information on his behalf.

In the statement of the case that was sent to the veteran in 
June 1997, the regional office indicated that the hearing 
requested by the veteran could not be held at a non-VA 
facility.  The veteran was told that the hearing would be 
scheduled when he advised the regional office that he was 
able to appear at a VA office.

In a May 1999 letter to the Board, the veteran provided a 
different address which was apparently that of a residence.  
It appears that the veteran may have been released from the 
state treatment center and, if so, may be available to attend 
the requested hearing in connection with his appeal.

The Board notes further that the veteran has not been 
afforded a VA psychiatric examination in connection with his 
claim since the examination conducted in August 1996.  That 
examiner diagnosed several psychiatric disorders and assigned 
a GAF; however, the examiner did not specify to what extent 
his functioning was impaired by each condition.  The case is 
accordingly REMANDED to the regional office for the following 
action:

1.  The regional office should contact 
the veteran at his current address and 
ask whether he has been released from the 
state treatment center and, if so, 
whether he still wishes to have a hearing 
at the RO in connection with his appeal.  
If so, he should be scheduled for a 
hearing.

2.  If the veteran has been released from 
the state treatment center, he should be 
afforded a special VA psychiatric 
examination in order to determine the 
current severity of his post-traumatic 
stress disorder, and distinguish, if 
possible, the portion of his overall 
psychiatric impairment which can be 
attributed to his PTSD.  All indicated 
special studies should be conducted.  The 
claims file is to be made available to 
the examiner for review prior to 
conducting the examination.

3.  When the above action has been 
completed, the case should be reviewed by 
the regional office.  If the denial is 
continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  The purpose of this REMAND 
is to obtain clarifying information and also to ensure that 
the requirements of due process of law are satisfied.  The 
Board intimates no opinion as to the disposition warranted in 
this case pending completion of the requested action.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


